number release date id office uilc cca_2009042910293220 ---------------------------- from ------------------ sent wednesday date am to ---------------------- cc subject re sitlp - mn claimant info ------------ sec_6334 lists property that is exempt from levy the following are some items that are exempt from levy wearing apparel and school books fuel provisions furniture and personal effects up to a certain amount workmen's_compensation judgments for support of minor children and other similar types of items there are also superpriorities - where an interest has priority over the federal_tax_lien regardless of when in time such interest arose the below text is from a training manual please let me know if you have any questions thanks -------- superpriorities - i r c ' b a a superpriority is an interest having priority over the federal_tax_lien regardless of when in time such interest arose b interest classification securities motor vehicles personal_property purchased at retail personal_property purchased in casual sale personal_property subject_to possessory lien real_property tax and special assessment liens residential property subject_to mechanic's lien for repairs and improvements attorney's liens insurance contracts deposit-secured loans
